Detailed Action
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1 and 11 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  Specifically, the term “spacer insulating layer” is not described in the specification and it is unclear where a “spacer” can be or what structure in the drawings it corresponds to. For purposes of examination, the “spacer insulating layer” is assumed to be the interlayer dielectric 107.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pat. Pub. No. 20130270547 to Hsu et al. (Hsu) in view of U.S. Pat. Pub. No. 20150144912 to Parket al. (Park).
Regarding Claim 1, Hsu teaches an array substrate, comprising: 
a first gate 210, the first gate comprising a first slope 214; 
220 on the first gate;  and
an active layer 230 on the gate insulating layer, and the active layer comprising a first region parallel to the substrate, a second region parallel to the first slope, and a third region connected to the second region and parallel to the substrate (see Fig. 10b). 
Hsu shows an incomplete device for simplicity and does not teach the remaining elements explicitly. However. In analogous art, Parkteaches:
a substrate 190; 
a buffer layer 120 on the substrate; 
a spacer insulating layer 160 on the active layer; 
a source 134 and a drain 133 on the spacer insulating layer, the source and the drain electrically connected to the active layer 131; and 
a planar layer 170 on the source and the drain.
It would have been obvious to the person of ordinary skill at the time of filing to include teaching of Parkwith Hsu since Hsu provides an incomplete teaching, thereby motivating those of ordinary skill to seek out complimentary teachings in order to practice the invention of Hsu.

Regarding Claim 2, Hsu and Park teach the array substrate according to claim 1, wherein the source is electrically connected to the first region of the active layer, and the drain is electrically connected to the third region of the active layer (in the combination of Hsu and Park, the S/D contacts of Park would contact the SD contacts 240a and 240b of Hsu to enable use of the device).

Regarding Claim 3, Hsu and Park teach the array substrate according to claim 1, wherein the spacer insulating layer is provided with a first via hole and a second via hole which are spaced from one another, the source is electrically connected to the first region through the first via hole, and the drain is (again, in the combination of Hsu and Park, vias that 134/133 of Park are formed in would expose the S/D contacts of Hsu).

Regarding Claim 4, Hsu and Park teach the array substrate according to claim 3, wherein the first region comprises a first doped region; the third region comprises a second doped region; the source is electrically connected to the first doped region through the first via hole, the drain is electrically connected to the second doped region through the second via hole (this is the fundamental operation of a FET; active layer of either Hsu or Park will have such a structure where S/D, first and third regions, are oppositely doped from the channel, the second region).

Regarding Claim 11, Hsu and Park teach a display panel, which comprises an array substrate 100, a light emitting device layer 200, a thin film encapsulating layer 700, a polarizer layer 500 and a cover plate (examiner takes official notice that cover plates are exceptionally well known; alternatively, it would have been obvious to the person of ordinary skill at the time of the invention to include a cover plate in order to keep contamination out of the array substrate) on the array substrate, wherein the array substrate comprises: 
a substrate; 
a buffer layer on the substrate; 
a first gate on the buffer layer, and the first gate comprising a first slope; 
a gate insulating layer on the first gate; 
an active layer on the gate insulating layer, and the active layer comprising a first region parallel to the substrate, a second region parallel to the first slope, and a third region connected to the second region and parallel to the substrate; 
a spacer insulating layer on the active layer; 
a source and a drain on the spacer insulating layer, and the source and the drain are electrically connected to the active layer respectively; and a planar layer on the source and the drain (see above rejection of Claim 1).

Regarding Claim 12, Hsu and Park teach the display panel according to claim 11, wherein the source is electrically connected to the first region of the active layer, and the drain is electrically connected to the third region of the active layer (see above).

Regarding Claim 13, Hsu and Park teach the display panel according to claim 11, wherein the spacer insulating layer is provided with a first via hole and a second via hole which are spaced from one another, the source is electrically connected to the first region through the first via hole, and the drain is electrically connected to the third region through the second via hole (see above).

Regarding Claim 14, Hsu and Park teach the display panel according to claim 13, wherein the first region comprises a first doped region; the third region comprises a second doped region; the source is electrically connected to the first doped region through the first via hole; the drain is electrically connected to the second doped region through the second via hole (see above).

Claims 5- 10 and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hsu Park as applied to claims 1 and 11, and further in view of U.S. Pat. No. 8207533 to Maekawa et al. (Maekawa).
Regarding Claim 5, Hsu and Park teach the array substrate according to claim 1, but do not explicitly show that the first gate further comprises a second slope corresponding to the first slope.  Hsu shows half of the gate and is silent regarding the shape of the other half. However, in analogous art, Maekawa shows a full gate 501, having slopes on both sides. It would have been obvious to the person of ordinary skill at the time of filing to include the teaching of Maekawa since Hsu is incomplete, motivating those of ordinary skill to seek out such teachings to complete and practice Park.

Regarding Claim 6, Hsu, Park and Maekawa teach the array substrate according to claim 1, wherein the array substrate further comprises a second gate, and the second gate and the first gate are disposed in the same layer and spaced from one another (Maekawa shows two gates, the arrangement would be obvious in order to lengthen the device without taking up greater real estate on the substrate, as taught by Maekawa (Col. 13 lines 25-38).

Regarding Claim 7, Hsu, Park and Maekawa teach the array substrate according to claim 6, wherein the second gate comprises a third slope opposite to the first slope (see Maekawa Fig. 5B).

Regarding Claim 8, Hsu, Park and Maekawa teach the array substrate according to claim 7, wherein the active layer further comprises a fourth region connected to the third region and parallel to the third slope, and a fifth region connected to the fourth region and parallel to the substrate (see again Maekawa).

Regarding Claim 9, Hsu, Park and Maekawa teach the array substrate according to claim 8, wherein the first region comprises a first doped region; the fifth region comprises a third doped region; the source is electrically connected to the first doped region, and the drain is electrically connected to the third doped region (as stated above, this is the fundamental operation of a FET; the person of ordinary skill having the benefit of Hsu and Maekawa can essentially mirror the structure of Fig. 2B of Hsu to arrive at the structure of Fig. 5B of Maekawa to lengthen the device taught by Hsu without commensurately increasing surface area of the susbtrate).

Regarding Claim 10, Hsu, Park and Maekawa teach the array substrate according to claim 7, wherein the first gate and the second gate have a trapezoidal cross section, a cross section of the first gate is perpendicular to the first gate and a longitudinal direction of the first gate, and the cross section of the second gate is perpendicular to the second gate and a longitudinal direction of the second gate (see Maekawa Fig. 5B).

Regarding Claim 15, Hsu, Park and Maekawa teach the display panel according to claim 11, wherein the first gate further comprises a second slope corresponding to the first slope (see above).

Regarding Claim 16, Hsu, Park and Maekawa teach the display panel according to claim 11, wherein the display panel further comprises a second gate, and the second gate and the first gate are disposed in the same layer and spaced from one another (see above).

Regarding Claim 17, Hsu, Park and Maekawa teach the display panel according to claim 16, wherein the second gate comprises a third slope opposite to the first slope (see above).

Regarding Claim 18, Hsu, Park and Maekawa teach the display panel according to claim 17, wherein the active layer further comprises a fourth region connected to the third region and parallel to the third slope, and a fifth region connected to the fourth region and parallel to the substrate (see above).

Regarding Claim 19, Hsu, Park and Maekawa teach the display panel according to claim 18, wherein the first region comprises a first doped region; the fifth region comprises a third doped region; the source is electrically connected to the first doped region, and the drain is electrically connected to the third doped region (see above).

Regarding Claim 20, Hsu, Park and Maekawa teach the display panel according to claim 17, wherein the first gate and the second gate have a trapezoidal cross section, a cross section of the first gate is perpendicular to the first gate and a longitudinal direction of the first gate, and the cross section of the second gate is perpendicular to the second gate and a longitudinal direction of the second gate (see above).














Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVREN SEVEN whose telephone number is (571)270-5666.  The examiner can normally be reached on Mon-Fri 8:00- 5:00 Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on (571) 272-2194.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/EVREN SEVEN/Primary Examiner, Art Unit 2812